Reed, J.,
delivered the opinion of the court.
This is a suit to recover the amount of a benefit certificate issued by appellant to Wilson Turner, and made payable upon his death to his father, the appellee. Appellant is incorporated under the laws of Pennsylvania, and is transacting business in Mississippi as a life insurance association. Wilson Powell Turner was a member of a subordinate lodge of the association at Charleston, Miss. The benefit certificate, among other provisions, contains the following: “And upon the further condition that the said member complies with the constitution. *474laws, rules, and requirements of the Supreme Ruling of the Fraternal Mystic Circle, now in force, or as the same may be hereafter altered or amended, and that said petition for membership, the medical examination, the constitution and laws and the benefit certificate are made a part of the contract, as fully as if set forth herein at length.” It also contains the provision that the amount of the insurance should he paid out of the mortuary fund of the order upon the death of the insured, while in good standing, and as “authorized by, and in accordance with, the constitution and laws of said order, in force at the time of death.”
Appellant filed the plea of general issue, and with it a special notice, in which was set forth in full the constitution and laws of the order, and in which it was alleged that the insured had violated the rules of the order, in that he was addicted at the time of his death to the excessive use of alcoholic, vinous, and malt liquors, and that his death resulted from a violation of the laws of the state of Mississippi. It is also set up in defense, in the special notice, that the supreme executive committee of the order had decided against appellee, and rejected his claim upon the consideration of his proof, and that he had failed to appear, in accordance with its constitution and laws, before the committee on a day named at its office in the city of Philadelphia, Pa., and offer further proof in support of his claim.
A motion was made by appellee to strike out of the notice under the general issue the parts thereof which present as defense (1) the use of liquors; (2) death of insured resulting from violation of law; and (3) the failure of appellee to comply with the rules and regulations of the company requiring his appearance before the executive committee, and presentation of further proofs. This motion was sustained. Thereupon appellee filed an answer to that part of the notice of special matters under the general issue which was not stricken out. In the trial *475of the case an objection was made by appellee to the introduction of the by-laws, rules, and regulations of the company, because it was not shown that they had been filed with the commissioner of insurance in this state, as required by section 2636 of the Code of 1906. For the same reason the court excluded the testimony of certain witnesses proving the charter, constitution, and by-laws. In the brief of appellant, his counsel state that “this controversy hinges upon the question as to whether or not the action of the lower court in striking out the pleas and depositions of the defendant below was correct.”
We approve the procedure by motion, as in this case, to strike out parts of the special notice under the general issue. A motion may be properly used to facilitate the progress of a cause by removing from the pleadings irrelevant matters. Section 762 of the Annotated Code provides that irrelevant matter inserted in pleading may be stricken out on motion of any party. It was decided in the case of Hurt v. Southern R. R. Co., 40 Miss. 391, that irrelevant and redundant matter in pleading should be stricken out on motion, and does not invalidate matters of substance properly stated. In the present case the parts stricken out were irrelevant matters under the rulings of the court.
It is not shown in the record that the charter, or articles of association, and the by-laws, rules or regulations of appellant had been filed with the commissioner of insurance before appellant commenced business in this state. Section 2636 of the Code, above referred to, is as follows: “Every corporation, company, society, organization or association of this or of any other state or country, transacting business of life insurance upon the co-operative or assessment plan, shall file with the commisioner of insurance and banking, before commencing to do business in this state, a copy of its charter or articles of association, as well as the by-laws, rules or regulations referred to in its policies or certificates, and made a part of said con*476tract. That no by-laws or regulations, unless so filed with tbe commissioner shall operate to avoid or affect any policy or certificate issued by such company or association. ’ ’
Under this section appellant could not present as a de fense in this suit any violation of its laws or regulations by the insured, unless it was shown that such laws and regulations had been duly filed with the commissioner of insurance. The statement is broadly made that, unless so filed, the by-laws or regulations of such insurance organizations shall not operate to avoid or affect any policy or certificate issued by it. Therefore the defenses attempted to be made of the excessive use of liquors, death while violating the law, and the failure to personally appear before the committee and present further proof, being for violation of the by-laws and regulations of the association, will not avail appellant in this case.
Appellant contends that it is a fraternal order, and should not be included in the several organizations mentioned in section 2636. But we cannot see that appellant is an order exempt from the operation of that section. Section 2637 of the Code of 1906, provides: “Nothing in this chapter shall be construed to extend to benevolent associations that only levy an assessment upon their members to create a fund to pay to the family of a deceased member and mate no profit therefrom, and that have been incorporated under the laws of this state, and do not solicit business through agents, except such parts of this chapter as apply to fraternal orders.” Appellant is a foreign corporation, organized under the- laws of another state, and, not béing incorporated under the laws of this state, is not exempt by section 2637.
The recitation in the declaration that appellant is “a foreign corporation, duly organized and existing under and by virtue of the laws of the state of Pennsylvania,, and transacting business in the state of Mississippi as a life insurance association, having complied with the laws of said state, and licensed thereby to that end, ’ ’ will not *477relieve appellant from proving that its charter, constitution, and by-laws were duly filed, with the insurance commissioner, as required by section 2636. Section 2636 of ■the Code prescribes what shall be done by an insurance company before it shall he admitted and authorized to do business in the state. It may do business in the state without complying with section 2636; hut, if it fails to comply with this section, then, though engaged in business in the state, it cannot use as a defense any violation of or failure to comply with any of its by-laws or regulations.
The testimony of the deputy chancery clerk that a supplemental statement showing insurance companies doing business in Mississippi had been sent him by the state auditor was not proper proof in this case of the filing of the charter, by-laws, rules, and regulations, as required by section 2636. When the trial judge sustained the objection to the introduction of the by-laws, rules and regulations of the company, he said: “Before you can rely on the by-laws and constitution, or a violation or compliance therewith, or a failure to comply therewith by the insured, in order to avoid the policy, it must be shown by the defendant that this statute already referred to has been complied with by the insurance company by filing these by-laws, constitution, and charter, and whatever else is provided for in that section; therefore I will sustain the objections to the introduction of this and .the other testimony along this line, which was objected to at the proper time.” This ruling is correct.
The case was presented to the jury on the question whether the insured had complied with all the provisions in the benefit certificate or policy, excepting the condition that he should comply with the constitution, laws, rules, and regulations. The jury returned a verdict for appellee.
We do not find any reversible' error, and the case is therefore affirmed.

Affirmed.